Citation Nr: 0730160	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-14 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for ear infections.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from September 1988 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board observes that in the July 2004 rating decision, the 
RO denied the veteran's claims for service connection for ear 
infections, hearing loss, and tinnitus.  Additionally, the RO 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for bronchitis and bronchospasm.  In August 2004, 
the veteran submitted a Notice of Disagreement (NOD) with 
respect to the denials of service connection for ear 
infections, hearing loss, and tinnitus; however, the veteran 
did not reference the denial of service connection for 
bronchitis and bronchospasm and the issue has not been 
subsequently procedurally prepared or certified for appellate 
review.  Therefore, only the issues of service connection for 
hearing loss, tinnitus, and ear infections are subject to 
appellate review.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).

The Board notes that the veteran's representative has been 
identified as Disabled American Veterans (DAV) at various 
times throughout the course of this appeal; however, no VA 
Form 21-22 appointing DAV as the accredited representative is 
currently contained in the record.  The Board sent 
correspondence to the veteran in August 2007 advising the 
veteran that DAV had not been officially appointed as his 
representative and providing him with the opportunity to 
clarify who he wanted to represent him.  The Board also 
advised the veteran to submit a completed VA Form 21-22 if he 
wanted to be represented by a veterans' service organization 
or attorney or have an attorney submit a declaration of 
appointment instead of a VA Form 21-22.  The Board further 
explained that review of his appeal would be suspended for 30 
days from the date of the letter; however, if the veteran did 
not respond during that time, the Board would assume that he 
did not desire representation and would resume appellate 
review.  The veteran did not respond to the August 2007 
correspondence.  Accordingly, the Board will assume that the 
veteran does not desire representation in this matter and 
proceed with appellate review.  



FINDINGS OF FACT

1.  The veteran has been sufficiently notified of the 
evidence necessary to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The medical evidence of record shows that the veteran 
does not demonstrate a bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385.  In addition, the veteran's 
current tinnitus was not identified during service and is not 
shown to be related to the veteran's military service to 
include noise exposure.    

3.  The medical evidence of record does not show that the 
veteran's current ear infections are related to his active 
military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran's tinnitus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  The veteran's ear infections were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In March 2004 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service-connected compensation 
benefits and listed the type of evidence that would help the 
RO make a decision on the veteran's claims for service 
connection.  The RO additionally stated that it would request 
records from other Federal Agencies as well as VA medical 
records and private medical records if identified by the 
veteran.  The RO requested that the veteran complete a VA 
Form 21-4142, Authorization to Consent to Release 
Information, in order for the RO to request medical records 
for the veteran.  The RO further requested that the veteran 
send any medical reports and treatment records regarding the 
veteran's claimed conditions.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159 (b)(1) 
(2007).  Moreover, the RO explained to the veteran that he 
may lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board observes that the veteran was not specifically 
advised regarding the element of degree of disability in the 
March 2004 VCAA correspondence.  However, the notice defect 
with respect to that element is deemed harmless error in this 
case because the veteran's claims are being denied for 
reasons explained below and, consequently, no disability 
rating will be assigned.  The Board further notes that the RO 
explained how a disability rating is assigned and the 
evidence considered to determine the level of disability in 
March 2006 correspondence sent to the veteran and the claims 
were subsequently readjudicated in February 2007.    

The Board also observes that the RO provided the veteran with 
a copy of the July 2004 rating decision, the Statement of the 
Case (SOC) dated in March 2005, and a Supplemental Statement 
of the Case (SSOC) dated in February 2007, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Moreover, the RO sent a follow-up duty to assist letter to 
the veteran in January 2006.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regards to the duty to assist, the Board observes that the 
veteran's service medical records, private medical records 
dated from March 1999 to March 2006, VA medical records dated 
from March 1998 to September 1998, an August 1993 VA medical 
examination report, a July 2004 VA medical examination 
report, and the veteran's statements are contained in the 
claims folder. 

In further regard to its duty to assist, the RO afforded the 
veteran a VA audiological examination in July 2004.  However, 
the Board notes that the VA examiner did not provide a 
medical opinion regarding the veteran's hearing loss or the 
veteran's ear infections.  The VA is required to provide a 
medical examination or opinion when it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2007).  After a review 
of the record, the Board finds that VA is not under a duty to 
provide a medical opinion regarding either claim.  A medical 
opinion is not necessary for the veteran's claim for service 
connection for hearing loss because the service medical 
records are negative of any references to hearing loss and 
the VA audiological examination shows that the veteran's 
hearing is within the normal limits.  In regards to the 
veteran's ear infections, the Board finds that a medical 
opinion is not necessary because there is no documentation of 
any ear infections shown in service and there is no competent 
medical evidence that otherwise links the veteran's ear 
infections to service.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2007).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(2007).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).

The Board notes that the veteran has repeatedly asserted that 
in-service aircraft noise exposure caused his current 
bilateral hearing loss and tinnitus and that his recurrent 
ear infections began in service.  However, the record 
reflects that he lacks the medical expertise necessary to 
diagnose his claimed hearing loss and ear infections or 
render a competent medical opinion regarding the cause of his 
hearing loss and ear infections.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, competent medical evidence showing that the 
veteran's bilateral hearing loss and ear infections are 
related to his service is required.  


III.	Analysis

The veteran asserts that his bilateral hearing loss and 
tinnitus are related to military noise exposure.  
Specifically, the veteran cites exposure to aircraft noise 
while working on the flightline during his time in service in 
Saudi Arabia.  Additionally, the veteran contends that his 
ear infections began during service and have continued since 
that time.  

Hearing Loss  

The medical evidence does not show that the veteran currently 
has a bilateral hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2007).  The July 2004 VA 
audiological examination report shows that the veteran 
demonstrated pure tone thresholds in decibels (dB) as 
follows:  15 dB at 500 Hertz (Hz), 20 dB at 1000 Hz, 10 dB at 
2000 Hz, 5 dB at 3000 Hz, 5 dB at 4000 Hz for the right ear 
and 10 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 0 dB 
at 3000 Hz, 0 dB at 4000 Hz for the left ear.  Speech 
recognition scores were 100 percent in the left ear and 100 
percent in the right ear.  The audiologist explained that 
normal peripheral hearing was measured in both ears at all 
frequencies.  Therefore, the July 2004 VA audiometric 
results, which are the only results of record deemed to be 
adequate for rating purposes, show that the severity of 
hearing loss demonstrated by the veteran in his right and 
left ears does not meet the threshold levels of a hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2007).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's claimed 
bilateral hearing loss is not warranted.  

Tinnitus

The competent medical evidence of record shows that the 
veteran currently suffers from tinnitus.  The July 2004 VA 
audiological examination report shows that the veteran 
reported to the VA examiner that he had an occasional high-
pitch ring in both ears that occurred infrequently and the VA 
examiner found that the veteran's account was credible.  In 
addition, the private treatment records dated from March 1999 
to March 2006 reveal several diagnoses of tinnitus.  

In regard to service, the Board notes that the veteran's 
service medical records do not contain any notations, 
documentation, or findings of tinnitus.  However, the 
veteran's DD Form 214 confirms the veteran's service as a 
material storage and distribution specialist in the Air 
Force.  Thus, it is likely that the veteran was exposed to 
aircraft noise during service as it is consistent with the 
conditions of his service.  

Nevertheless, the competent medical evidence of record does 
not support the veteran's assertion that his current tinnitus 
is related to service.  The record demonstrates that the 
veteran first complained of tinnitus during an August 1993 VA 
medical examination, more than a year after separation from 
service.  In addition, the July 2004 VA audiologist concluded 
that the veteran's bilateral intermittent tinnitus was not as 
likely as not related to his military service based on his 
review of the claims folder and examination of the veteran.  
There is no competent medical opinion to the contrary of 
record.  The Board affords more probative value to the 
medical evidence of record than the veteran's assertions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and an award of service connection for tinnitus is not 
warranted.  

Ear Infections

The medical evidence of record shows that the veteran 
currently suffers from ear infections.  Specifically, the 
private medical records dated from March 1999 to March 2006 
reveal multiple diagnoses of otitis externa.  

Nonetheless, the evidence does not show that the veteran's 
current ear infections are related to his active military 
service.  The service medical records are absent of any 
references to otitis externa or ear infections in service.  
Indeed, the Board observes that the veteran first reported a 
one year history of recurrent ear infections of the right ear 
at the August 1993 VA examination, which would indicate that 
the veteran began to have ear infections a few months after 
discharge.  The Board observes, however, that the veteran 
later told a VA physician in September 1998 that he had 
experienced ear problems since childhood.  In any event, 
there is no competent medical opinion or other medical 
evidence relating the veteran's current otitis externa to 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim and service connection 
for ear infections is not warranted.  


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.  

3.  Entitlement to service connection for ear infections is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


